Motion for Rehearing Denied; Order filed May 9, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________
                               NO. 14-12-00037-CV
                                   ____________
                        HELEN MAYFIELD, Appellant
                                         V.
  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
      AND GRAY COMMUNICATIONS, A CORPORATION, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26159


                                     ORDER

      Appellant filed a notice of appeal on January 10, 2012, to appeal two orders
signed December 13, 2011, one granting appellees’ motion for summary judgment
and the other denying appellant’s summary judgment motion. The appeal was
abated during this court’s review of appellant’s claim of indigency, which was
docketed under a separate number, 14-12-00392-CV. See Tex. R. App. P. 20.1.
The indigence appeal was decided on November 29, 2012, with a determination
that appellant is entitled to proceed on appeal without the advance payment of
costs. Accordingly, we then reinstated this appeal.
      After the clerk’s record was filed in this appeal, the court determined that the
summary judgment in favor of the media defendants, even though denominated as
final, is interlocutory. Accordingly, after notice to the parties, the court dismissed
the appeal for want of jurisdiction by opinion and judgment issued April 9, 2013.

      On April 19, 2013, appellant filed a motion for rehearing, in which she
asserts that the trial court signed an order dismissing the remaining claims on
February 22, 2013, making the interlocutory orders on appeal final. After filing a
motion to reinstate, appellant filed a new notice of appeal on March 22, 2013,
which was docketed in this court under a new number, 14-13-00268-CV.

      Appellant complains that three appellate case numbers have caused
confusion for the parties. The court concludes that any confusion would be
mitigated if there were only one case number. Therefore, rather than reinstating
this appeal, the court will consider appellant’s appeal of the summary judgment
orders and dismissal order in the new appeal docketed under number 14-13-00268-
CV. Accordingly, we issue the following order:

      Appellant’s motion for rehearing is DENIED. We ORDER the clerk’s
record filed June 8, 2012, in this appeal filed in the new appeal docketed under our
case number 14-13-00268-CV. By separate order issued this date, we are
requesting supplementation of the record to include the trial court’s final order
signed February 22, 2013, and appellant’s motion to reinstate filed March 21,
2013. We have been advised that no reporter’s record was taken in this case.
Appellant’s brief, to be filed in case number 14-13-00268-CV, will be due thirty
days after the supplemental clerk’s record has been filed.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.

                                          2